     Case 2:18-cv-08420-MRW Document 9-1 Filed 10/05/18 Page 1 of 3 Page ID #:147



1                                          EXHIBIT A
2                                       ACCOUNT INDEX
3           ACCOUNT NAME         ABBREVIATION       ACCOUNT HOLDER/BENEFICIARY
4     Prosperity ‘7188             Account 1     Posting Solutions
5     Compass Bank    ‘3873        Account 2     Cereus Properties
6     Compass ‘4862                Account 3     Cereus
7     First Federal Savings                      Lacey
8     and   Loan-San Rafael        Account 4
9     ‘3620
10    Rep. Bank of AZ ‘2485        Account 5     Lacey
11    Rep. Bank of AZ ‘1897        Account 6     Lacey
12    Rep. Bank of AZ ‘3126        Account 7     Lacey
13    Rep. Bank of AZ ‘8316        Account 8     Lacey
14    Rep. Bank of AZ ‘8324        Account 9     Lacey
15    RBA ‘8332                   Account 10     Lacey
16    SF fire ‘2523               Account 11     Lacey
17
      Midfirst ‘4139 (Money                      John Becker for Lacey
18                                Account 12
      Gram Cashier’s Check)
19
      Rep. Bank of AZ ‘1889       Account 13     Larkin
20
      Rep. Bank of AZ ‘2592       Account 14     Larkin
21
      Rep. Bank of AZ ‘1938       Account 15     Larkin
22
      Rep. Bank of AZ ‘8103       Account 16     Larkin
23
      Rep. Bank of AZ ‘8162       Account 17     Larkin
24
      Rep. Bank of AZ ‘8189       Account 18     Larkin
25
      Perkins Coie ‘0012
26    (Funds)                     Account 19

27                                               Margaret Larkin
      Perkins Coie ‘0012
28    (Investment)                Account 20


                                            85


                                                                      EXHIBIT A
     Case 2:18-cv-08420-MRW Document 9-1 Filed 10/05/18 Page 2 of 3 Page ID #:148



1     Acacia Cons. Funds ‘
                                  Account 21     Ocotillo Family Trust
2     2020
3     Bank of America ‘8225       Account 22     Troy Larkin
4     Bank of America ‘7054       Account 23     Ramon Larkin
5     BBVA Compass '3825          Account 24     Brunst
6     All/Bernstein ‘6878         Account 25     Brunst Family Trust
7     All/Bernstein ‘4954         Account 26     Brunst Family Trust
8     All/Bernstein ‘7982         Account 27     Brunst Family Trust
9     All/Bernstein ‘7889         Account 28     Brunst Family Trust
10    All/Bernstein ‘7888         Account 29     Brunst Family Trust
11    All/Bernstein ‘6485         Account 30     Brunst Family Trust
12    Nat’l Bank of AZ                           Spear
13                                Account 31
      ‘0178
14    Nat’l Bank of AZ                           Scott and Ellona Spear
15                                Account 32
      ‘0151
16
      Nat’l Bank of AZ                           Scott and Ellona Spear Family
17                                Account 33
      ‘3645                                      Trust
18
      Rep. Bank of AZ ‘8189       Account 18     Larkin
19
      Nat’l Bank of AZ                           Scott and Ellona Spear Family
20                                Account 34
      ‘6910                                      Trust
21
      Ascensus ‘4301              Account 35     Natasha Spear
22
      Ascensus ‘8001              Account 36     Natasha Spear
23
      K&H    ‘1210 (Hungary)      Account 37     Primus Trust
24
      Fio ‘2226 (Czech)           Account 38     Gold Leaf
25
      Fio    ‘2231 (Czech)        Account 39     Gold Leaf
26
      Fio ‘2230 (Czech)           Account 40     Gold Leaf
27
      Fio ‘4194 (Czech)           Account 41     Protecctio
28
      Fio ‘4196 (Czech)           Account 42     Protecctio


                                          86
                                                                      EXHIBIT A
     Case 2:18-cv-08420-MRW Document 9-1 Filed 10/05/18 Page 3 of 3 Page ID #:149



1     Fio ‘4198 (Czech)           Account 43     Protecctio
2     Fio ‘8083 (Czech)           Account 44     Varicok
3     Nat’l Bank of AZ                           Scott and Ellona Spear Family
                                  Account 34
4     ‘6910                                      Trust
5     Fio ‘8086 (Czech)           Account 45     Varicok
6     Fio ‘8080 (Czech)           Account 46     Varicok
7     Frick ‘K000 K                              Ad Tech BV
                                  Account 47
8     (Liechtenstein)
9     Frick ‘K000 U                              Ad Tech BV
                                  Account 48
10    (Liechtenstein)
11    Frick ‘K000 E                              Ad Tech BV
                                  Account 49
12    (Liechtenstein)
13    Frick ‘K001 K                              Ad Tech BV
                                  Account 50
14    (Liechtenstein)
15    Knab Bank ‘7664                            Procop
                                  Account 51
16    (Netherlands)
17    Rabo Bank ‘2452                            Gulietta
18                                Account 52
      (Netherlands)
19    Rabo Bank ‘4721                            UniversAds
20                                 Account 53
      (Netherlands)
21
      LHV Pank    ‘4431                          Olist Ou
22                                Account 54
      (Estonia)
23
      Saxo Payments ‘1262                        Cashflows
24                                Account 55
      (United Kingdom)
25
      Fio ‘5803 (Czech)           Account 56     Ad Tech BV
26
      Fio ‘5801 (Czech)           Account 57     Ad Tech BV
27
      Fio ‘5805(Czech)            Account 58     Ad Tech BV
28



                                          87
                                                                      EXHIBIT A
